Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8800 Contact: Roland O. Burns Sr. Vice President and Chief Financial Officer Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REPORTS SECOND QUARTER 2 FRISCO, TEXAS, August 3, 2009 – Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported financial and operating results for the three months and six months ended June 30, 2009.Reported results for the three months and six months ended June 30, 2008 reflect the Company's offshore operations, which were sold during 2008, as discontinued operations. Financial Results for the Three Months and Six Months Ended June 30, 2009 Comstock reported a net loss of $11.5 million or 26¢ per share for the second quarter of 2009 as compared to 2008's second quarter net income from continuing operations of $70.4 million or $1.53 per diluted share.The loss in the second quarter is attributable to the substantial decline in oil and natural gas prices in 2009.Comstock averaged $3.88 per Mcf for sales of its natural gas production in the second quarter of 2009, 63% lower than the $10.51 per Mcf realized in 2008's second quarter.Realized oil prices in the second quarter of 2009 averaged $49.24 per barrel, 53% lower than the $105.16 per barrel in 2008's second quarter. Comstock's production in the second quarter of 2009 increased 6% to 15.3 billion cubic feet equivalent of natural gas ("Bcfe") as compared to pro forma production of 14.5 Bcfe in the second quarter of 2008, which excludes production from properties sold during 2008.The 2009 second quarter average daily production rate of 169 million cubic feet of natural gas equivalent ("MMcfe") increased 8% from the 2009 first quarter production rate of 157 MMcfe per day.On July 31, 2009, the Company's current production rate had increased to 190 MMcfe per day. The low oil and natural gas prices caused the second quarter of 2009's oil and gas sales to decrease 62% to $64.9 million as compared to 2008's second quarter sales of $172.0 million.Operating cash flow (before changes in working capital accounts) generated by Comstock in 2009's second quarter of $42.1 million decreased 69% from 2008's second quarter operating cash flow from continuing operations of $134.3 million.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses, decreased 71% to $42.2 million in 2009's second quarter from 2008's second quarter EBITDAX from continuing operations of $145.0 million. Comstock reported a net loss of $17.1 million or 38¢ per share for the first six months of 2009 as compared to net income from continuing operations of $99.8 million or $2.17 per diluted share in the first six months of 2008.The loss for the first half of 2009 is also attributable to the substantial decline in oil and natural gas prices.Comstock averaged $4.30 per Mcf for sales of its natural gas production in the first six months of 2009, 54% lower than the $9.39 per Mcf realized in 2008's first six months.Realized oil prices in the first six months of 2009 averaged $41.95 per barrel, 55% lower than the $93.92 per barrel in 2008's first six months.Comstock's production in the first half of 2009 increased 4% to 29.4 Bcfe as compared to pro forma production of 28.2 Bcfe in the first half of 2008, which excludes production from properties sold during 2008. Oil and gas sales for the first half of 2009 decreased 56% to $133.2 million from $299.7 million in the first half of 2008.Operating cash flow (before changes in working capital accounts) generated by Comstock in 2009's first six months of $86.8 million decreased 62% from 2008's first six months operating cash flow of $225.8 million from continuing operations.EBITDAX decreased 65% to $87.5 million in 2009's first six months from 2008's first six months EBITDAX from continuing operations of $248.2 million. 2009 Drilling Results Comstock reported on the results to date of its 2009 drilling program.The Company spent $174.5 million during the first six months of 2009 on its exploration and development activities.During the first six months of 2009, Comstock drilled 29 wells (21.3 net), all of which were successful.Twenty-two of the 29 wells drilled in the first six months of 2009 were horizontal wells. The Company's drilling program this year is primarily focused on developing its Haynesville shale properties in East Texas and North Louisiana.Through August 3, 2009, the Company has drilled 21 horizontal wells (15.8 net) in the Haynesville shale play in 2009, fourteen of which have been completed and tested at an average per well initial production rate of 11.6 MMcfe per day.The remaining seven are in the process of being completed or awaiting pipeline connection prior to completion operations commencing.Comstock also had four Haynesville shale horizontal wells drilling at the end of July. Since the Company's last operational update, it has completed three Haynesville shale horizontal wells in its Blocker field in Harrison County, Texas, three in its Logansport field in DeSoto Parish, Louisiana, and one well in its Toledo Bend North field also in DeSoto Parish.In the Blocker field in East Texas, the Green #13H well was drilled to a vertical depth of 11,055 feet with a 3,462 foot horizontal lateral.This well was completed with ten frac stages and was tested at an initial production rate of 6.5 MMcfe per day.Comstock has a 94% working interest in this well.The second Blocker well was the Cox #1H well, which was drilled to a vertical depth of 11,120 feet with a 4,181 foot horizontal lateral.This well was completed with ten frac stages and was tested at an initial production rate of 8.2 MMcfe per day.Comstock has a 99% working interest in this well.Also in the Blocker field, the Woods #1H well was drilled to a vertical depth of 11,127 feet with a 3,771 foot lateral.The Woods #1H was completed with ten frac stages and was tested at an initial production rate of 8.5 MMcfe per day.Comstock has a 100% working interest in this well. Comstock completed its best Haynesville shale well to date in the second quarter.In the Logansport field in North Louisiana, the Colvin-Craner #2H well was drilled to a vertical depth of 11,353 feet with a 4,181 foot horizontal lateral.The well was completed with 10 frac stages and was tested at an initial production rate of 21.2 MMcfe per day.Also at Logansport, the Broome #1H well was drilled to a vertical depth of 11,368 feet with a 4,051 foot horizontal lateral.The well was completed with 11 frac stages and was tested at an initial production rate of 16.7 MMcfe per day.The third Logansport well, the Weyerhaeuser #2H, was drilled to a vertical depth of 11,493 feet with a 4,181 foot horizontal lateral.The well was completed with 10 frac stages and was tested at an initial production rate of 16.2 MMcfe per day.Comstock has a 100% working interest in these three wells. In its Toledo Bend North field in North Louisiana, Comstock drilled the BSMC 7 #2H, which represents Comstock's first Upper Haynesville or Bossier shale horizontal well.This well was drilled to a vertical depth of 11,174 feet with a 4,441 foot horizontal lateral.This well was completed with 10 frac stages and was tested with an initial production rate of 11.6 MMcfe per day.Comstock has an 88% working interest in this well. In its South Texas region, Comstock drilled four successful wells (2.9 net) to date which had an average per well initial production rate of 9.5 MMcfe per day.During the second quarter of 2009 the Santa Fe Julian Pasture #2 well in Kenedy County, Texas was drilled to a total vertical depth of 12,200 feet and completed with an initial production rate of 12.2 MMcfe per day.Comstock has a 45% working interest in this well. Comstock expects to spend $360 million on its 2009 drilling program.Costs to drill and complete wells has fallen since the beginning of the year which will allow Comstock to drill more wells than was anticipated in its original 2009 budget.Comstock now expects to drill 49 (37.4 net) wells in 2009 including 38 (29.5 net) horizontal Haynesville shale wells.Comstock's previous budget provided for 44 (34.8 net) wells with 33 (26.9 net) horizontal Haynesville shale wells. Comstock has planned a conference call for 9:30 a.m. Central Time on Tuesday August 4,2009, to discuss the operational and financial results for the second quarter of 2009.Investors wishing to participate should visit our website at www.comstockresources.com for a live web cast or dial 1-866-788-0545 and provide access code 92349345 when prompted.If you are unable to participate in the original conference call, a web replay will be available approximately 24 hours following the completion of the call on Comstock's website at www.comstockresources.com.The web replay will be available for approximately one week. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Comstock Resources, Inc. is a growing independent energy company based in Frisco, Texas and is engaged in oil and gas acquisitions, exploration and development primarily in Texas and Louisiana.The Company's stock is traded on the New York Stock Exchange under the symbol CRK. COMSTOCK RESOURCES, INC.
